EXHIBIT 99.1 June 8, 2017 Coral and Barrick Close Sale of Robertson Property in Nevada Coral Gold Resources Ltd. (CLH: TSX.V, the “Company” or “Coral”) announced today that, further to the Company’s news release dated June 21, 2016, Coral has closed the purchase and sale agreement (the “Agreement”) with Barrick Cortez Inc. (“Barrick”), a subsidiary of Barrick Gold Corporation, for the sale of the Robertson Property in Lander County, Nevada, to Barrick. The Agreement with Barrick The consideration under the Agreement includes a cash payment (the “Cash Consideration”) to Coral of US$15.75 million (approximately Cdn $21.2 million based on the current exchange rate, before transactional costs) and a sliding scale 1% to 2.25% net smelter returns royalty on the Robertson Property (see details below). “The sale of Robertson to Barrick, and the potential for long-term royalty income down the road, represents a major turning point for Coral and its shareholders,” said Coral’s President and CEO David Wolfin. “Coral is evolving quickly with a fresh business model and strategy, looking to capitalize on our experience, knowledge and relationships in Nevada, particularly on the Cortez gold trend. We’re thrilled to see Barrick use its vast experience in the region to advance Robertson towards production.” The cash payment provides Coral with a significant infusion of non-dilutive capital. “The cash consideration received from Barrick, along with a reduction of approximately 8.7% of Coral’s basic shares outstanding, creates substantial immediate value for Coral shareholders. In addition, I am very excited about the NSR consideration received by Coral. As Robertson is advanced to production, Coral’s NSR could be become a very valuable asset for Coral shareholders and provide continued economic benefits. We also have the opportunity to participate in enhanced economic returns as gold prices increase.” The funds also allow Coral to advance its other projects on the Cortez Trend. “The Eagle, JDN and Norma Sass properties represent excellent, early-stage projects,” noted Wolfin. “We will use the extensive knowledge gained from our exploration at Robertson to advance our Nevada portfolio.” Rob Krcmarov, Barrick’s Executive Vice President, Exploration and Growth, said, “We are excited to add Robertson to our pipeline of projects at the Cortez property, where our vision is to create a multi-mine operation that will deliver long-term value to our shareholders and our government and community partners in Nevada. Consolidating ownership of the Robertson project will allow us to realize synergies with the Cortez operation, benefitting both Barrick and Coral shareholders as the project advances.” 1 The Robertson Property Robertson is an advanced-stage exploration property located along the Cortez gold trend adjacent to Barrick’s Cortez/Pipeline Gold Mine which produced over a million ounces of gold in 2016 and recently reported gold reserves of 10.2 million ounces proven and probable. Over the past 25 years, exploration at Robertson by Coral and its various senior partners identified at least six mineralized gold zones with an inferred mineral resource of 2.7 million ounces* (191,725, 418 tons grading 0.0143 oz Au/Ton). Coral completed a positive Preliminary Economic Assessment (“PEA”) and Plan of Operation towards pre-feasibility in 2012. The property spans approximately 8,480 acres, comprised of 415 claims and 9 patented claims. *Note: Mineral resources which are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, sociopolitical, marketing, or other relevant issues. The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these Inferred resources as an Indicated or Measured mineral resource and it is uncertain if further exploration will result in upgrading them to the Indicated or Measured mineral resource category. Agreement Details
